Case: 12-13609   Date Filed: 07/29/2013   Page: 1 of 6

                  CORRECTED                              [PUBLISH]
Case: 12-13609   Date Filed: 07/29/2013   Page: 2 of 6

                  CORRECTED                              [PUBLISH]
Case: 12-13609   Date Filed: 07/29/2013   Page: 3 of 6

                  CORRECTED                              [PUBLISH]
Case: 12-13609   Date Filed: 07/29/2013   Page: 4 of 6

                  CORRECTED                              [PUBLISH]
Case: 12-13609   Date Filed: 07/29/2013   Page: 5 of 6

                  CORRECTED                              [PUBLISH]
Case: 12-13609   Date Filed: 07/29/2013   Page: 6 of 6

                  CORRECTED                              [PUBLISH]